 

 Back to Form 8-K [form8k.htm]  Exhibit 10.4



AMENDMENT #15 TO CONTRACT NO. 0654 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
WELLCARE OF GEORGIA, INC.
 





This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as "DCH" or the "Department") and WellCare of Georgia,
Inc. (hereinafter referred to as "Contractor") and is made effective upon the
date signed by the DCH Commissioner (hereinafter referred to as the "Effective
Date"). Other than the changes, modifications and additions specifically
articulated in this Amendment #15 to Contract #0654, the Contract, as amended,
shall remain in effect and binding on and against DCH and Contractor. Unless
expressly modified or added in this Amendment #15, the terms and conditions of
the Contract and its previous amendments are expressly incorporated into this
Amendment #15 as if completely restated herein.


 
WHEREAS, DCH and Contractor executed a contract for the provision of services to
members of the Georgia Families Program;
 
WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor's plan;
 
WHEREAS, DCH has sought permission from the Centers for Medicare and Medicaid
Services (hereinafter referred to as "CMS") to revise the capitation rates
payable to contractor for State Fiscal Year 2013; and
 
WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by modifying the funding as set
forth below.
 
NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:
 
I.  
Upon receiving written notice from CMS indicating that agency's approval of the
revised capitation rates to be effective for SFY 2013 (July 1, 2012 to June 30,
2013), the parties shall delete the current Attachment H, Capitation Payment, in
its entirety and replace it with the new Attachment H, Capitation Payment,
contained at Exhibit 1 to this Amendment.  In the event CMS disapproves revision
of the capitation rates as described herein, this amendment shall have no
effect. DCH shall notify Contractor in writing upon receipt of the CMS decision
regarding the revision of the capitation rates.



 
II. 
By execution of this amendment, contractor hereby releases DCH, the State of
Georgia, its agencies and instrumentalities, and each of its current or former
officers, directors, and employees, in individual and official capacities,
including but not limited to, the State’s self-insurance funds and insurance
from any and all obligations to pay, liability, damages, claims, actions, sums
of money due, attorneys’ fees, court costs, expenses, in law or in equity,
contract or tort, known or unknown, which Contractor might have asserted, might
now assert, or might later assert in any way relating to, arising out of, or


Amendment #15
Contract #0654
WellCare of Georgia, Inc.
  1 of 6
 
 

--------------------------------------------------------------------------------

 

 
 
in connection with the underpayment of capitation rates caused by duplicate
member enrollment records (:Member Merge”) that occurred between January 1, 2006
through June 30, 2010.

 
III.
Contractor warrants that it has not assigned or otherwise transferred the
released claims identified in Section II of this Amendment for compensation;
that it owns the right to payment free of any third party claim or encumbrance;
and that it is solvent and not in threat of bankruptcy, receivership or other
proceeding for debtor relief.

 
IV.
To modify Section 22.5, Termination for Insufficient Funding, by deleting the
section in its entirety and replacing it with the following language:

 
In the event that federal and/or State funds to finance this Contract are
insufficient or otherwise unavailable, DCH, at its sole discretion, may
terminate the Contract immediately.  DCH shall provide prompt written notice of
such termination.  Subject to the availability of funds, the Contractor shall be
entitled to receive, and shall be limited to, just and equitable compensation
for any satisfactory authorized work performed as of the termination date.  The
certification by DCH of the events stated above shall be conclusive and not
subject to appeal.
 
V.
DCH and Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.

 
VI.
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns. Whenever the provisions of
this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.

 
VII.
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.

 
VIII.
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.

 
IX.
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

 
X.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

 
 
SIGNATURES ON THE FOLLOWING PAGE



Amendment #15
Contract #0654
WellCare of Georgia, Inc.
 2 of 6
 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE


IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.




GEORGIA DEPARTMENT OF COMMUNITY HEALTH
 
 

/s/David A. Cook   1/18/13     David A. Cook, Commissioner    Date          
/s/Jerry Dubberly    1/17/13    Jery Dubberly, Medicaid Division Chief    Date  

 
 
WELLCARE OF GEORGIA, INC.
 
 

  BY: /s/David McNichols    Jan 14, 2013      Signature                    David
McNichols          Print/Type Name                    Presient          *TITLE  
   

 
                                                                                         

--------------------------------------------------------------------------------

* Must be President, Vice President, CEO or Other Officer Authorized to Execute
on Behalf of and Bind the Entity to a Contract

Amendment #15
Contract #0654
WellCare of Georgia, Inc.
 3 of 6
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 
 
CONFIDENTIAL - NOT FOR CIRCULATION

 
ATTACHMENT H



 
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.


 
(The table is displayed on the following page.)


 


 


 


 
*(THE FOLLOWING TWO PAGES CONTAIN A TABLE OF THE CAPITATION RATES PAYABLE TO
WELLCARE OF GEORGIA, INC. WITH RESPECT TO MEMBERS ENROLLED IN ITS MEDICAID PLAN.
IT HAS BEEN OMMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION)*

Amendment #15
Contract #0654
WellCare of Georgia, Inc.
4 of 6
 
 

--------------------------------------------------------------------------------

 



(OMITTED)
 
 
1 of 2   Amendment #15
     Contract #0654
     WellCare of Georgia, Inc.
5 of 6
 
 

--------------------------------------------------------------------------------

 




(OMITTED)
 
 
2 of 2      Amendment #15
                        Contract #0654
                       WellCare of Georgia, Inc.
6 of 6
 